DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-06-00252-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
STANLEY
MCCURLEY, INDIVIDUALLY
AND
D/B/A PHOENIX WATER WORKS, §          APPEAL FROM THE 173RD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
MOORE
STATION W.S.C.,
APPELLEE   §          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Stanley McCurley, individually and doing
business as McCurley Water Systems and as Phoenix Water Works, has filed a
motion to dismiss this appeal.  In his
motion, McCurley states that all matters of fact and issues in controversy have
been fully and finally compromised and settled by the parties.  A copy of the motion has been sent to all
counsel of record.  Because McCurley has
met the requirements of Texas Rule of Appellate Procedure 42.1(1), the motion
is granted, and the appeal is dismissed.
Opinion
delivered December 20, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)